14‐2437‐cr 
     United States v. Daugerdas 

 1

 2                                          In the
 3                 United States Court of Appeals
 4                             For the Second Circuit
 5                                 ________ 
 6                                       
 7                            AUGUST TERM, 2015 
 8                                       
 9                        ARGUED: OCTOBER 22, 2015  
10                       DECIDED: SEPTEMBER 21, 2016 
11                                       
12                              No. 14‐2437‐cr 
13                                       
14                        UNITED STATES OF AMERICA, 
15                                 Appellee, 
16                                       
17                                     v. 
18                                       
19                           PAUL M. DAUGERDAS, 
20                           Defendant‐Appellant.1 
21                                 ________ 
22                                       
23               Appeal from the United States District Court 
24                  for the Southern District of New York. 
25              No. 09 Cr. 00581 – William H. Pauley III, Judge. 
26                                 ________ 
27                                       
28   Before: KEARSE, WALKER, and CABRANES, Circuit Judges. 
29                                 ________ 
30    
31         Defendant  Paul  M.  Daugerdas  appeals  from  a  judgment 

32   entered in the United States District Court for the Southern District 
        1    The Clerk of the Court is directed to amend the caption as set forth above. 
     2                                                                 No. 14‐2437‐cr 

 1   of  New  York  (Pauley,  J.)  following  a  jury  trial  convicting  him  of  

 2   (1) one count of conspiracy to defraud the Internal Revenue Service 

 3   (“IRS”)  in  violation  of  18  U.S.C.  §  371;  see  26  U.S.C.  §  7201  and  18 

 4   U.S.C. § 1343; (2) four counts of client tax evasion in violation of 26 

 5   U.S.C.  §  7201 and 18  U.S.C.  §  2;  (3)  one  count  of  IRS  obstruction  in 

 6   violation  of  26  U.S.C.  §  7212(a);  and  (4)  one  count  of  mail  fraud  in 

 7   violation  of  18  U.S.C.  §§  1341  and  1342.    He  was  sentenced 

 8   principally  to  180  months’  imprisonment,  three  years’  supervised 

 9   release, $164,737,500 in forfeiture, and $371,006,397 in restitution. He 

10   argues on appeal that (I) the evidence was insufficient to support his 

11   convictions; (II) the indictment was constructively amended; (III) the 

12   indictment  was  duplicitous;  (IV)  the  accumulation  of  errors  at  trial 

13   violated  his  due  process  right  to  a  fair  trial;  (V)  the  district  court’s 

14   supplemental instruction on the Annual Accounting Rule misled the 

15   jury;  (VI)  his  sentence  was  procedurally  and  substantively 

16   unreasonable;  and  (VII)  the  government  failed  to  establish  the 

17   requisite  nexus  between  his  crimes  and  the  property  sought  in 

18   forfeiture.  Finding no merit in his arguments, we AFFIRM. 

19                                     ________ 
20                                          
21                         STANLEY  J.  OKULA,  JR.,  Assistant  United  States 
22                         Attorney (Brian A. Jacobs, Assistant United States 
23                         Attorney;  Nanette  L.  Davis,  Special  Assistant 
24                         United  States  Attorney,  on  the  brief),  for  Preet 
25                         Bharara, United States Attorney for the Southern 
26                         District of New York, for Appellee. 
     3                                                                   No. 14‐2437‐cr 

 1                          HENRY  E.  MAZUREK (Brian D. Linder, on the brief), 
 2                          Clayman  &  Rosenberg  LLP,  New  York,  NY,  for 
 3                          Defendant‐Appellant. 

 4                                        ________ 
 5    
 6   JOHN M. WALKER, JR., Circuit Judge: 

 7          Defendant  Paul  M.  Daugerdas  appeals  from  a  judgment 

 8   entered in the United States District Court for the Southern District 

 9   of  New  York  (Pauley,  J.)  following  a  jury  trial  convicting  him  of  

10   (1) one count of conspiracy to defraud the Internal Revenue Service 

11   (“IRS”)  in  violation  of  18  U.S.C.  §  371;  see  26  U.S.C.  §  7201  and  18 

12   U.S.C. § 1343; (2) four counts of client tax evasion in violation of 26 

13   U.S.C.  §  7201 and 18  U.S.C.  §  2;  (3)  one  count  of  IRS  obstruction  in 

14   violation  of  26  U.S.C.  §  7212(a);  and  (4)  one  count  of  mail  fraud  in 

15   violation  of  18  U.S.C.  §§  1341  and  1342.    He  was  sentenced 

16   principally  to  180  months’  imprisonment,  three  years’  supervised 

17   release,  $164,737,500  in  forfeiture,  and  $371,006,397  in  restitution.  

18   He argues on appeal that (I) the evidence was insufficient to support 

19   his  convictions;  (II)  the  indictment  was  constructively  amended; 

20   (III) the indictment was duplicitous; (IV) the accumulation of errors 

21   at  trial  violated  his  due  process  right  to  a  fair  trial;  (V)  the  district 

22   court’s  supplemental  instruction  on  the  Annual  Accounting  Rule 

23   misled  the  jury;  (VI)  his  sentence  was  procedurally  and 

24   substantively  unreasonable;  and  (VII)  the  government  failed  to 
     4                                                            No. 14‐2437‐cr 

 1   establish  the  requisite  nexus  between  his  crimes  and  the  property 

 2   sought  in  forfeiture.    Finding  no  merit  in  his  arguments,  we 

 3   AFFIRM. 


 4                               BACKGROUND 

 5          The  evidence  taken  in  the  light  most  favorable  to  the 

 6   government showed the following. 

 7          Paul  M.  Daugerdas  was  a  Certified  Public  Accountant 

 8   (“CPA”)  and  tax  attorney  at  Arthur  Andersen  through  August  of 

 9   1994; the law firm Altheimer & Gray from the end of 1994 through 

10   1998;  and  the  Chicago  office  of  the  law  firm  Jenkens  &  Gilchrist 

11   (“J&G”)  from  1999  through  April  2004.    Throughout  his  career, 

12   Daugerdas  developed,  sold,  and  implemented  a  variety  of  tax‐

13   reduction  strategies  for  wealthy  clients:  the  so‐called  Short  Sale 

14   Shelter,  Short  Option  Shelter,  Swaps  Shelter,  and  HOMER  Shelter.  

15   Besides  Daugerdas’s  employers,  two  other  entities  had  significant 

16   involvement  in  this  undertaking.    The  accounting  firm  BDO 

17   Seidman  (“BDO”)  referred  its  clients  to  J&G  and  helped  to  sell  the 

18   shelters,  and  the  investment  bank  Deutsche  Bank  Alex.    Brown 

19   (“DB”) assisted J&G in the design of the shelters, held informational 

20   meetings  with  clients,  and  implemented  the  transactions  that 

21   composed the shelters.  
     5                                                             No. 14‐2437‐cr 

 1          I.     The Development and Sale of the Tax Shelters 

 2          Daugerdas  designed  and  sold  the  shelters  beginning  in  the 

 3   early  1990s  when  he  was  a  partner  at  Arthur  Andersen.    Although 

 4   the transactions underlying the shelters changed over time, the facts 

 5   surrounding  their  marketing  and  implementation  varied  little.  

 6   Daugerdas  designed  the  Short  Sale  Shelter,  which  created  losses 

 7   through  the  short  sale  of  U.S.  Treasury  securities  followed  by 

 8   transfers between a partnership, a limited liability company, and an 

 9   S‐corporation.  In 1999, because Daugerdas and other J&G attorneys 

10   were concerned that pending legislation would render the Short Sale 

11   Shelter  ineffective,  they  developed  the  Short  Option  Shelter  as  a 

12   substitute.  This shelter generated losses through the sale of a digital 

13   currency  option  instead  of  through  the  short  sale  of  Treasury 

14   securities but was otherwise similar to the Short Sale Shelter.   

15          In  August  of  2000,  the  IRS  announced  that  transactions  like 

16   the Short Sale and Short Option Shelter would no longer provide the 

17   favorable  tax  treatment  that  J&G  sought  for  its  clients.    To  replace 

18   these  two  shelters,  Daugerdas  and  his  colleagues  developed  the 

19   Swaps  Shelter,  which  simply  replaced  the  digital  currency  option 

20   with a swap transaction.  At approximately the same time as he was 

21   developing  the  Swaps  Shelter,  Daugerdas  also  worked  on 

22   developing and implementing the HOMER Shelter.  The structure of 
     6                                                              No. 14‐2437‐cr 

 1   the  HOMER  Shelter’s  underlying  transactions  was  more  complex 

 2   than the structures of the other shelters.   

 3          As  an  essential  part  of  the  marketing  of  all  the  tax  shelters, 

 4   Daugerdas and his colleagues issued “more‐likely‐than‐not” opinion 

 5   letters to clients who purchased the shelters.  Such letters state that 

 6   “under current U.S. federal income tax law it is more likely than not 

 7   that” the transactions comprising the shelters are legal and will have 

 8   the effect sought by the clients.  They protect clients from the IRS’s 

 9   imposition  of  a  financial  penalty  in  the  event  that  the  IRS  does  not 

10   permit  the  losses  generated  by  the  shelter  to  reduce  the  client’s  tax 

11   liability.    Paralegals  or  attorneys  who  worked  for  Daugerdas 

12   generated  these  letters  and  Daugerdas  often  reviewed  and  signed 

13   them  himself.    The  letters  stated  that  the  clients  had  knowledge  of 

14   the particular transactions underlying the shelter and that the clients 

15   were entering into the shelter for non‐tax business reasons.  Multiple 

16   clients testified that they never made representations of knowledge 

17   to  Daugerdas  or  his  associates  and  that,  in  any  event,  these 

18   representations were false because the clients knew little or nothing 

19   about the underlying transactions and entered into the shelters only 

20   to reduce their tax liability.  

21          Because  Daugerdas  and  his  colleagues  designed  the 

22   transactions with a focus on their tax consequences rather than their 

23   profitability,  they  generally  did  not  generate  meaningful  returns.  
     7                                                              No. 14‐2437‐cr 

 1   For  example,  the  clients  who  engaged  in  the  Short  Sale  shelter  in 

 2   1998 lost approximately $685,000 as part of the shelter.  Clients who 

 3   used  the  Short  Option  Shelter  had  a  4.6%  to  37.6%  chance  of 

 4   doubling  their  1%  investment.    If  they  did  not  double  their 

 5   investment,  they  lost  it  in  its  entirety.    Swaps  Shelter  clients  were 

 6   even less likely to profit from their transaction; of the approximately 

 7   60 participants in the trade, only two made a profit on the trade, one 

 8   of  whom  made  only  one  dollar.    The  chance  of  any  client  profiting 

 9   from  the  HOMER  shelter  as  it  was  originally  designed  was 

10   negligible—J&G associate attorney John Beery informed Daugerdas 

11   that  an  implementation  issue  would  prevent  any  of  the  HOMER 

12   clients  from  realizing  a  profit  from  the  transaction.    Nevertheless, 

13   Daugerdas chose to proceed and even issued “more‐likely‐than‐not” 

14   opinion  letters  falsely  stating  that  some  of  the  transactions  had  a 

15   reasonable possibility of producing a profit.  Moreover, the already‐

16   low profit potential of all the shelters disappeared entirely when the 

17   fees charged by J&G, BDO, and DB for the shelters were taken into 

18   account.    

19          II.     The Backdating of Shelter Transactions 

20          As part of the implementation of the Swaps and Short Option 

21   Shelters,  Daugerdas  either  directly  or  through  his  team  at  J&G 

22   participated in the correction and backdating of certain transactions 

23   that  had  originally  been  incorrectly  implemented  on  behalf  of 
     8                                                          No. 14‐2437‐cr 

 1   (1) Matthew  Coleman  and  Greg  Blair;  (2)  Michael  Toporek;  and  (3) 

 2   the Aronoff family.  A lawyer who worked with Daugerdas testified 

 3   that he discussed with Daugerdas the backdating of transactions and 

 4   how they could justify it.  Another witness testified that Daugerdas 

 5   was the head of the team of lawyers with whom she communicated 

 6   regarding backdated transactions.    

 7         In 2001, to obtain ordinary losses, business partners Coleman 

 8   and  Blair  consulted  with  Daugerdas  and  decided  to  enter  into  the 

 9   Swaps  Shelter.    In  December  2001,  DB  broker  David  Parse’s 

10   assistant,  Carrie  Yackee,  received  authorization  from  J&G  to 

11   complete the purchase and sale of Cisco shares as part of the shelter.  

12   In  February  2002,  J&G  attorneys  realized  that  this  transaction  had 

13   generated capital losses rather than ordinary losses.  To correct this 

14   error, J&G faxed to Parse an undated letter asking him to reverse the 

15   Cisco  sale,  along  with  letters  dated  December  24  and  28,  2001, 

16   directing  him  to  implement  transactions  that  would  have  the  effect 

17   of  generating  the  ordinary  losses  requested  by  Coleman  and  Blair.  

18   Yackee  received  these  faxes,  and  ensured  that  DB  carried  out  the 

19   instructions  they  requested.    She  eventually  returned  to  J&G  the 

20   account  statements  containing  the  backdated  transactions.    These 

21   statements were used in the preparation of Coleman and Blair’s 2001 

22   tax returns.  
     9                                                             No. 14‐2437‐cr 

 1          For  2001  and  2002,  Toporek  sought  from  the  Swaps  Shelter 

 2   $1.3  million  in  ordinary  losses  and  $700,000  in  capital  losses.    J&G 

 3   made  a  mistake  in  the  instructions  given  to  Parse,  requesting  the 

 4   reverse: $700,000 in ordinary losses and $1.3 million in capital losses.  

 5   In  March  2002,  J&G  became  aware  of  this  error.    After  internal 

 6   discussions  regarding  how  to  proceed,  Beery  asked  Parse  to 

 7   implement  several  transactions  in  April  2002  but  date  them  to 

 8   December  28,  2001.  After  DB  implemented  the  corrective 

 9   transactions,  Daugerdas  sent  Toporek’s  tax  preparer,  Judith 

10   Quedenfeld, a letter falsely indicating that the transactions had been 

11   completed in 2001 and seeking the return of a prior opinion, which 

12   had  detailed  the  original,  erroneous  transaction.    Quedenfeld  used 

13   documentation  of  the  corrected  transaction  in  the  preparation  of 

14   Toporek’s tax returns and, as a result, Toporek was able to claim the 

15   losses he had originally sought.    

16          J&G attorneys and DB employees engaged in a similar course 

17   of conduct to correct mistakes that were made in the implementation 

18   of the Short Option Shelter for the Aronoff family.  This incident is 

19   not at issue in this appeal. 

20          III.   Daugerdas’s Personal Use of Tax Shelters 

21          Daugerdas  also  used  tax  shelters  to  reduce  his  personal  tax 

22   liability.    From  1993  to  1998,  Daugerdas  received  more  than  $26 

23   million in income.  He personally used the Short Sale Shelter yearly 
     10                                                               No. 14‐2437‐cr 

 1   during  that  time  period,  and,  as  a  result,  he  paid  only  $7,315  in 

 2   federal  personal  income  tax.    From  1999  to  2001,  Daugerdas  had 

 3   over  $79  million  in  income.    During  those  years,  he  used  the  Short 

 4   Option Shelter to offset this income and paid no income tax. 

 5          IV.     Procedural History 

 6          In 2009, Daugerdas, Parse, and others involved in the design, 

 7   marketing,  and  implementation  of  the  shelters  were  indicted  for 

 8   conspiracy,  tax  evasion,  obstructing  the  IRS,  and  mail  fraud.  

 9   Daugerdas  was  convicted  on  all  of  the  counts  with  which  he  was 

10   charged.  The results for the other defendants were mixed. On June 

11   4,  2012,  the  district  court  granted  a  new  trial  based  on  juror 

12   misconduct as to all defendants except Parse, who, the district court 

13   found,  had  waived  his  right  to  raise  the  objection.    After  this  court 

14   reversed the district court’s determination as to Parse, United States 

15   v.  Parse,  789  F.3d  83  (2d  Cir.  2015),  Parse  negotiated  a  deferred 

16   prosecution agreement with the government. 

17          On  July  1,  2013,  the  government  filed  a  new  indictment, 

18   containing  charges  similar  to  those  in  the  prior  indictment,  against 

19   Daugerdas  and  a  co‐defendant  who  was  later  acquitted  on  all 

20   counts.    The  indictment  charged  Daugerdas  with:  (1)  one  count  of 

21   conspiracy to defraud the IRS in violation of 18 U.S.C. § 371; see 26 

22   U.S.C.  §  7201  and  18  U.S.C.  §  1343;  (2)  ten  counts  of  client  tax 

23   evasion  in  violation  of  26  U.S.C.  §  7201  and  18  U.S.C.  §  2;  (3)  three 
     11                                                             No. 14‐2437‐cr 

 1   counts  of  personal  tax  evasion  in  violation  of  26  U.S.C.  §  7201; 

 2   (4) one  count  of  IRS  obstruction  in  violation  of  26  U.S.C.  §  7212(a); 

 3   and (5) one count of mail fraud in violation of 18 U.S.C. § 1341 and 

 4   1342.    Daugerdas  was  ultimately  convicted  of  (1)  one  count  of 

 5   conspiracy  to  defraud  the  IRS;  (2)  four  counts  of  client  tax  evasion 

 6   (arising  from  the  shelters  implemented  for  Coleman  and  Blair  and 

 7   Toporek); (3) one count of IRS obstruction; and (4) one count of mail 

 8   fraud.  He was acquitted of six counts of client tax evasion and the 

 9   three counts of personal tax evasion.  

10          In  May  2014,  the  district  court  sentenced  Daugerdas  to  180 

11   months’ imprisonment, three years’ supervised release, $164,737,500 

12   in forfeiture, and $371,006,397 in restitution.   


13                                  DISCUSSION 

14          Daugerdas  presents  the  following  issues  for  our  review: 

15   (I) whether  the  evidence  was  sufficient  to  support  his  convictions; 

16   (II)  whether  the  district  court’s  supplemental  instruction  on  the 

17   Annual  Accounting  Rule  misled  the  jury;  (III)  whether  the 

18   indictment  was  constructively  amended;  (IV)  whether  the 

19   accumulation of errors at trial violated his due process right to a fair 

20   trial;  (V)  whether  the  indictment  was  duplicitous;  (VI)  whether  his 

21   sentence  was  procedurally  and  substantively  reasonable;  and 

22   (VII) whether  the  government  proved  the  requisite  nexus  between 

23   his crimes and the property sought in forfeiture. 
     12                                                            No. 14‐2437‐cr 

 1          I.     Sufficiency of the Evidence 

 2          We  review  de  novo  a  challenge  to  the  sufficiency  of  the 

 3   evidence  supporting  a  criminal  conviction  by  “view[ing]  the 

 4   evidence in the light most favorable to the government, drawing all 

 5   inferences  in  the  government’s  favor  and  deferring  to  the  jury’s 

 6   assessments of the witnesses’ credibility.”  United States v. Pierce, 785 

 7   F.3d  832,  837‐38  (2d  Cir.  2015)  (internal  quotation  marks  omitted).  

 8   “We will sustain the jury’s verdict if any rational trier of fact could 

 9   have found the essential elements of the crime beyond a reasonable 

10   doubt.”  Id. at 838 (emphasis and internal quotation marks omitted). 

11          A. The Evidence Supporting Daugerdas’s Mens Rea  
12          Daugerdas  first  argues  that  the  government  failed  to  prove 

13   that he had the necessary mens rea to be guilty of tax evasion, mail 

14   fraud,  and  obstruction  of  the  IRS.    The  convictions  on  these  counts 

15   turned  upon  the  misrepresentations  in  the  tax  returns  of 

16   (1) Coleman and Blair; and (2) Toporek. 

17          Daugerdas’s conviction on these counts will stand only if the 

18   evidence was sufficient to enable a rational jury to conclude beyond 

19   a  reasonable  doubt  that  Daugerdas  knew  that  the  tax  returns  of 

20   Coleman and Blair and Toporek misrepresented their tax liability in 

21   some  way.    See  United  States  v.  Regan,  937  F.2d  823,  827  (2d  Cir.) 

22   amended,  946  F.2d  188  (2d  Cir.  1991)  (stating  that  the  crime  of  tax 

23   evasion  requires  the  “voluntary,  intentional  violation  of  a  known 
     13                                                            No. 14‐2437‐cr 

 1   legal  duty”  (internal  quotation  marks  omitted));  United  States  v. 

 2   Alkins,  925  F.2d  541,  550  (2d  Cir.  1991)  (“If  an  individual  believes 

 3   that the information set forth in a mailing is true, it follows that he 

 4   cannot have the requisite intent to [commit mail fraud].”); Parse, 789 

 5   F.3d  at 121  (“To  act  or  endeavor  ‘corruptly,’  within  the  meaning  of 

 6   [the  statute  criminalizing  obstruction  of  the  IRS],  means  to  act  or 

 7   endeavor with the intent to secure an unlawful advantage or benefit 

 8   either for one’s self or for another.” (some internal quotation marks 

 9   omitted)).  

10          Daugerdas  attacks  the  sufficiency  of  the  government’s  proof 

11   that he knowingly developed and sold shelters that violated the so‐

12   called economic substance rule.  Under this rule, “sham transactions 

13   that  [cannot]  with  reason  be  said  to  have  purpose,  substance,  or 

14   utility  apart  from  their  anticipated  tax  consequences”  cannot  form 

15   the  basis  of  legitimate  tax  losses  under  the  Internal  Revenue  Code.  

16   Bank of N.Y. Mellon Corp. v. Comm’r of Internal Revenue, 801 F.3d 104, 

17   113 (2d Cir. 2015) (internal quotation marks omitted). 

18          For a jury to conclude that Daugerdas had the necessary mens 

19   rea to commit tax evasion, mail fraud, and obstruction of the IRS on 

20   the  basis  of  violations  of  the  economic  substance  rule,  they  would 

21   have  to  find  both  that  he  knew  the  rule  and  knew  that  the 

22   transactions  lacked  economic  substance.    See  Parse,  789  F.3d  at  121.  

23   Our  inquiry  into  whether  a  transaction  lacks  economic  substance 
     14                                                              No. 14‐2437‐cr 

 1   requires us to examine “(1) whether the [clients] had an objectively 

 2   reasonable  expectation  of  profit,  apart  from  tax  benefits,  from  the 

 3   transaction;  and  (2)  whether  the  [clients]  had  a  subjective  non‐tax 

 4   business  purpose  in  entering  the  transaction.”    Bank  of  N.Y.  Mellon, 

 5   801  F.3d  at  115.    This  inquiry  does  not  involve  “a  rigid  two‐step 

 6   process,” but instead calls for a “flexible analysis where both prongs 

 7   are factors to consider in the overall inquiry.”  Id. (internal quotation 

 8   marks omitted). 

 9                 1. Knowledge of the Economic Substance Rule  
10          In  Parse,  we  found  the  following  facts  sufficient  to  support  a 

11   conclusion that Parse knew the economic substance rule: (1) he was 

12   an  experienced  CPA  with  a  master’s  degree  in  business 

13   administration;  and  (2)  in  connection  with  his  personal  use  of  a 

14   similar  tax  shelter,  he  received  an  opinion  letter  describing  the 

15   economic substance rule in detail.  789 F.3d at 122.  As in Parse, on 

16   the  facts  of  this  case,  a  rational  jury  was  entitled  to  conclude  that 

17   Daugerdas  was  well‐acquainted  with  the  economic  substance  rule 

18   based on evidence that he was an experienced CPA and tax lawyer 

19   who explained the economic substance requirement to his clients.   

20           

21           

22           

23           
     15                                                           No. 14‐2437‐cr 

 1                 2. The Economic Substance of the Swaps Shelter 
 2                        a. Coleman’s, Blair’s, and Toporek’s  
 3                           Objectively Reasonable Expectation of Profit 
 4          In  arguing  that  the  government  failed  to  prove  that  he  knew 

 5   that  Coleman  and  Blair  and  Toporek  did  not  have  an  objectively 

 6   reasonable  expectation    of  making  a  profit  from  the  Swaps  Shelter, 

 7   Daugerdas relies on the legal ambiguity surrounding the question of 

 8   whether the tax advisory fees associated with each shelter should be 

 9   factored into the analysis.  Daugerdas argues that, because it is not 

10   clear whether  or  not  the  fees should  be  included  in  the  calculation, 

11   he  had  a  good‐faith  belief  that  the  fees  should  not  be  considered.  

12   The  lack  of  economic  substance  is  only  apparent,  he  argues,  if  the 

13   costs  associated  with  the  tax  advisory  fees  are  included  in  the 

14   calculation.   

15          This  argument  ignores  the  fact  that,  even  if  the  tax  advisory 

16   fees  were  not  included  in  the  analysis,  the  chance  of  any  Swaps 

17   Shelter  “investor”  earning  a  profit  was  still  extremely  low.    The 

18   government’s  expert  testified  that  Coleman  and  Blair  had  a  1% 

19   chance and Toporek a 3% chance of earning a profit even before the 

20   inclusion  of the fees.  In the end, only two of the  approximately 60 

21   clients who invested in the Swaps Shelter made a profit, and one of 

22   these earned a profit of just one dollar.  

23          Moreover,  Daugerdas  was  aware  that  the  possibility  of 

24   success was low.  He acknowledged to Coleman that the transaction 
     16                                                               No. 14‐2437‐cr 

 1   was  “highly  unlikely”  to  produce  a  profit  and  this  would  happen 

 2   “only if all the moons were lined up.”  Taken together, this evidence 

 3   permitted  a  rational  jury  to  infer  that,  regardless  of  Daugerdas’s 

 4   purported  belief  that  advisory  fees  were  properly  excluded, 

 5   Daugerdas  knew  that  Coleman  and  Blair  and  Toporek  could  not 

 6   have  had  an  objectively  reasonable  expectation  of  profiting  from 

 7   their investment.  

 8                         b. Coleman’s, Blair’s, and Toporek’s Subjective 
 9                            Non‐Tax Business Purpose in Entering the 
10                            Transaction 
11          The  evidence  of  the  low  likelihood  of  Coleman,  Blair,  and 

12   Toporek  profiting  from  the  Swaps  Shelter  provided  circumstantial 

13   support  for  inferences  that  they  did  not  have  a  subjective  non‐tax 

14   business  purpose  in  entering  the  transaction,  and  that  Daugerdas 

15   knew it.  

16          The latter inference is also supported by Coleman’s testimony 

17   about  his  conversations  with  Daugerdas.    Coleman  testified  at  trial 

18   that Daugerdas advised him to “focus” on “making the investment 

19   for  profit  purposes”  if  he  were  to  be  audited  by  the  IRS.    Tr.  5847.  

20   Coleman  viewed  this  advice  as  an  effort  to  have  him  “stretch  the 

21   truth” about why he was entering into the shelter.  Id. at 5904.  This 

22   advice was also relevant to the question of whether Daugerdas knew 

23   that Toporek did not have a subjective non‐tax business purpose in 

24   entering the transaction.  If Daugerdas could infer, based on the low 
     17                                                            No. 14‐2437‐cr 

 1   profit potential, that Coleman and Blair were not intending to make 

 2   a profit, then he could have inferred the same about Toporek, given 

 3   that his profit potential was similarly low.  

 4          A  rational  jury  could  thus  have  concluded  that  Daugerdas 

 5   (1) was familiar with the economic substance rule and (2) knew that 

 6   the  transactions  lacked  economic  substance  because  he  knew 

 7   that (a) Coleman  and  Blair  and  Toporek  had  no  objectively 

 8   reasonable  expectation  of  making  a  profit  from  the  Swaps  Shelter 

 9   and  (b)  they  did  not  have  a  subjective  non‐tax  business  purpose  in 

10   entering the transaction.  Therefore, the evidence was sufficient for a 

11   jury  to  find  that  Daugerdas  was  guilty  of  tax  evasion,  mail  fraud, 

12   and obstruction of the IRS.  

13          B. The Evidence Supporting Daugerdas’s Convictions of 
14             Conspiracy and Mail Fraud 
15          Daugerdas  next  argues  that  the  evidence  was  insufficient  to 

16   sustain  his  convictions  for  conspiracy  to  defraud  the  IRS  and  the 

17   same  mail  fraud  count  previously  discussed  because  (1)  there  was 

18   no  evidence  that  he  participated  in  the  scheme  involving  illegal 

19   backdating;  (2)  the  government  failed  to  prove  that  the  mail  fraud 

20   affected a financial institution; and (3) the indictment did not allege 

21   that  the  mail  fraud  affected  a  financial  institution.    Each  of  these 

22   contentions is meritless.  

23           
     18                                                           No. 14‐2437‐cr 

 1          1. Evidence of Daugerdas’s Participation in Backdating 
 2          The  record  belies  Daugerdas’s  argument  that  there  was  no 

 3   evidence  that  he  participated  in  the  scheme  involving  illegal 

 4   backdating.    Erwin  Mayer,  a  lawyer  who  worked  with  Daugerdas 

 5   for  several  years,  testified  that  he  had  discussed  backdating  with 

 6   Daugerdas on multiple occasions and that the discussions concerned 

 7   “fixes  that  [he  does]  for  their  client  situations”  and  ways  to 

 8   “potentially justify[]” backdating the transactions.  Tr. 2339‐40. 

 9          Further,     Yackee       testified    extensively      about      her 

10   communications  with  J&G  employees  regarding  backdated 

11   transactions  effected  on  behalf  of  Coleman  and  Blair,  Toporek,  and 

12   the  Aronoff  family.    Although  Yackee  did  not  specifically  name 

13   Daugerdas as a participant in these communications, she stated that 

14   he  was  “the  head  of  that  team  of  people”  at  J&G  with  whom  she 

15   communicated regarding the backdating.  Id. at 4031‐32. 

16          Finally,  Quedenfeld,  who  prepared  tax  returns  for  Toporek 

17   that  reflected  the  backdated  transaction,  also  provided  testimony 

18   describing  Daugerdas’s  direct  involvement  in  the  backdating.    She 

19   told  the  jury  that  she  had  first  prepared  returns  for  Toporek  based 

20   on  the  opinion  letter,  drafted  and  sent  by  J&C,  that  contained  the 

21   original,  incorrect  transaction.  She  sent  these  returns  to  Daugerdas, 

22   and then received a revised opinion letter signed by Daugerdas that 

23   included  the  backdated  transaction  and  a  request  to  return  the 
     19                                                               No. 14‐2437‐cr 

 1   original, incorrect opinion letter.  She prepared returns based on the 

 2   new opinion letter and then provided the new returns to Beery, who 

 3   worked for Daugerdas, for Beery’s review.  

 4          A  rational  jury  could  have  concluded  from  the  testimony  of 

 5   Mayer,  Yackee,  and Quedenfeld  that  Daugerdas  participated  in  the 

 6   scheme involving illegal backdating by directing his subordinates to 

 7   effect  backdated  trades.    His  argument  on  this  point  is  therefore 

 8   without merit. 

 9          2. Stipulation that the Mail Fraud Affected a Financial 
10             Institution 
11          We  easily  reject  Daugerdas’s  argument  that  the  government 

12   failed  to  prove  that  the  mail  fraud  affected  a  financial  institution.  

13   Without  this  element,  the  mail  fraud  charged  would  be  barred  by 

14   the  five‐year  statute  of  limitations.    Section  3282  of  Title  18  of  the 

15   United  States  Code  sets  a  five‐year  statute  of  limitations  for  non‐

16   capital  federal  crimes,  whereas  §  3293  sets  a  ten‐year  statute  of 

17   limitations  for  mail  fraud  “affect[ing]  a  financial  institution.”    18 

18   U.S.C. § 3293.  We agree with the district court that the government 

19   must  prevail  because  Daugerdas  entered  into a  pre‐trial  stipulation 

20   that  Deutsche  Bank  “was  a  financial  institution  that  was  ‘affected’ 

21   . . . by the [shelters].”  J.A. 972. 

22           

23           
     20                                                               No. 14‐2437‐cr 

 1          3. Indictment’s failure to allege that the mail fraud affected 
 2             a financial institution 
 3          Daugerdas claims error because the indictment did not allege 

 4   that  the  mail  fraud  affected  a  financial  institution.  Daugerdas  did 

 5   not  raise  this  claim  until  after  trial,  and  therefore  this  challenge  is 

 6   subject to plain error review.  United States v. Nkansah, 699 F.3d 743, 

 7   752  (2d  Cir.  2012),  abrogated  on  other  grounds  by  United  States  v. 

 8   Bouchard, No. 14‐4156‐CR, 2016 WL 363259 (2d Cir. July 7, 2016). To 

 9   obtain a reversal on this basis, Daugerdas “must show (1) there is an 

10   error (2) the error is clear or obvious . . .; (3) the error affected [his] 

11   substantial rights . . . ; and (4) the error seriously affects the fairness, 

12   integrity  or  public  reputation  of  judicial  proceedings.”    Id.  at  751 

13   (alterations and internal quotation marks omitted). 

14          Any  error  could  not  have  affected  Daugerdas’s  substantial 

15   rights,  because  his  stipulation  that  Deutsche  Bank  “was  a  financial 

16   institution that was . . . affected by the [shelters]” put him on notice 

17   of this element of mail fraud.  See United States v. Doe, 297 F.3d 76, 88 

18   n.12  (2d  Cir.  2002)  (stating  that  a  defendant’s  substantial  rights  are 

19   not affected where information is missing from an indictment if the 

20   defendant  otherwise  had  notice  of  the  missing  information).  

21   Therefore, he cannot establish plain error. 
     21                                                               No. 14‐2437‐cr 

 1          II.    Constructive Amendment of the Indictment 

 2          Daugerdas  argues  that  the  prosecution’s  rebuttal  summation 

 3   and  the  court’s  supplemental  instructions  constructively  amended 

 4   the indictment to include a theory of criminal liability based on his 

 5   violation  of  the  Annual  Accounting  Rule  by  including  backdated 

 6   transactions in tax returns that were submitted to the IRS.  This rule 

 7   requires  that  the  tax  consequences  of  a  transaction  generally  be 

 8   assessed  in  the  returns  of  the  year  in  which  the  transaction  took 

 9   place.  See United States v. Skelly Oil Co., 394 U.S. 678, 684 (1969).   

10          We  review  de  novo  the  question  of  whether  an  indictment 

11   was constructively amended.  Pierce, 785 F.3d at 844.  A constructive 

12   amendment  is  a  per  se  violation  of  the  Fifth  Amendment,  but 

13   “significant  flexibility  in  proof”  is  constitutionally  permissible,  as 

14   long as the indictment provides notice to the defendant “of the core 

15   of  criminality  to  be  proven  at  trial.”    United  States  v.  DʹAmelio,  683 

16   F.3d 412, 417 (2d Cir. 2012) (emphasis and internal quotation marks 

17   omitted).  Because the “core of criminality . . . involves the essence of 

18   a  crime,  in  general  terms,”  and  excludes  “the  particulars  of  how  a 

19   defendant  effected  the  crime,”  id.  at  418  (internal  quotation  marks 

20   omitted), there is no constructive amendment when the proof at trial 

21   does no more than supply the particulars.  

22          The  indictment  in  this  case  was  not  constructively  amended.  

23   Daugerdas’s  claim  that  the  government  ignored  backdating  as  a 
     22                                                             No. 14‐2437‐cr 

 1   separate  theory  of  liability  until  its  rebuttal  summation  is 

 2   contradicted  by  the  text  of  the  indictment,  which  describes 

 3   backdating  repeatedly.   The backdating  of  tax  returns, described  in 

 4   Paragraph  47  of  the  indictment,  is  in  the  section  of  the  indictment 

 5   that describes the various fraudulent schemes that were involved in 

 6   the  development,  sale,  and  implementation  of  the  tax  shelters.  

 7   Backdating is later listed in Paragraph 63‐i as one of the methods by 

 8   which  the  conspiracy  was  carried  out.    Paragraph  63‐i  is 

 9   incorporated into the obstruction and mail fraud counts.  

10          Daugerdas  correctly  notes  that,  in  its  opening  argument,  the 

11   prosecution  described  backdating  as  evidence  that  the  shelters 

12   lacked economic substance.  Much of the trial testimony also focused 

13   on the economic substance theory of liability.  However, presenting 

14   backdating  as  an alternate theory  of  liability  on  some  of  the  counts 

15   did  not  change  “the  essence  of  the  crime,  in  general  terms,”  which 

16   remained  throughout  a  massive  tax  fraud  orchestrated  by 

17   Daugerdas.    The  incidents  of  backdating  and  corresponding 

18   violations of  the  Annual  Accounting  Rule  were  simply “particulars 

19   of  how  [Daugerdas]  effected  the  crime,”  and  the  government’s 

20   reliance  on  this  theory  of  liability  did  not  amount  to  a  constructive 

21   amendment of the indictment.  Id. at 417‐18. 
     23                                                               No. 14‐2437‐cr 

 1          III.   Duplicitous Indictment 

 2          Daugerdas  argues  that  Count  Thirteen,  which  alleges 

 3   obstruction  of  the  IRS,  was  duplicitous  because  it  involves  two 

 4   separate schemes: one based on the use of tax shelters by clients and 

 5   the other based on Daugerdas’s personal use of the shelters.  

 6          We review properly preserved challenges to an indictment de 

 7   novo.  See United States v. Vilar, 729 F.3d 62, 79 (2d Cir. 2013).  As we 

 8   explained  in  United  States  v.  Aracri,  968  F.2d  1512,  1518  (2d  Cir. 

 9   1992),  an  indictment  is  duplicitous  if  it  includes  multiple  crimes  in 

10   one  count,  but  not  if  it  includes  in  that  count  multiple  ways  of 

11   committing a single offense. 

12          Under the Aracri standard, Count Thirteen is not duplicitous.  

13   It alleges a single crime: obstruction of the IRS.  It then alleges that 

14   this crime was committed in many different ways.  The fact that the 

15   various methods of committing a single offense can be divided into 

16   two  separate  categories—those  that  relate  to  Daugerdas’s  work  on 

17   behalf  of  his  clients  and  those  that  relate  to  Daugerdas’s  personal 

18   use  of  the  shelters—does  not  create  duplicity.    Cf.  id.  (“[I]t  is  well 

19   established  that  the  allegation  in  a  single  count  of  a  conspiracy  to 

20   commit  several  crimes  is  not  duplicitous,  for  the  conspiracy  is  the 

21   crime and that is one, however diverse its objects.” (alterations and 

22   internal quotation marks omitted)). 
     24                                                            No. 14‐2437‐cr 

 1          IV.    Violation of Due Process 

 2          Daugerdas argues that (A) the admission of evidence of a non‐

 3   party’s  guilty  plea  to  a  tax  evasion  charge;  (B)  the  government’s 

 4   improper  summation  arguments;  and  (C)  the  government’s 

 5   inconsistent positions at summation and sentencing created a trial so 

 6   riddled  with  errors  that  his  due  process  right  to  a  fair  trial  was 

 7   violated.  

 8          A. The Admission of John Ivsan’s Guilty Plea 
 9          Daugerdas  first  objects  to  the  admission  of  the  fact  of  John 

10   Ivsan’s guilty plea.  Ivsan was a tax attorney and part of a group of 

11   advisors who  were  unaffiliated with  Daugerdas but who  consulted 

12   with  Larry  Morgan,  a  Daugerdas  client  and  cooperating  witness, 

13   about his decision to participate in the Short Sale Shelter.  On cross‐

14   examination, Daugerdas elicited from Morgan that Ivsan was one of 

15   the  advisors  who  concluded  that  the  shelter  was  legal.    Over 

16   Daugerdas’s objection, the district court allowed the government to 

17   introduce,  pursuant  to  Federal  Rules  of  Evidence  609  and  806,  the 

18   fact  that  Ivsan  had  in  2013  pleaded  guilty  to  unrelated  tax  crimes.  

19   When this evidence was introduced, the district court instructed the 

20   jury that the jury’s consideration of Ivsan’s guilty plea was limited to 

21   what  it  revealed  about  Ivsan’s  credibility.    Ivsan’s  credibility  was 

22   relevant to the jury’s assessment of the truthfulness of his statement 

23   that he believed that the Short Sale Shelter was legal, which is itself 
     25                                                                 No. 14‐2437‐cr 

 1   relevant  to  the  question  of  whether  Daugerdas,  also  a  tax  attorney, 

 2   had  a  similar  belief.    In  its  summation,  the  prosecution  referred  to 

 3   the guilty plea.  

 4          We  review  the  district  court’s  ruling  for  abuse  of  discretion, 

 5   United  States  v.  Taubman,  297  F.3d  161,  164  (2d  Cir.  2002)  (per 

 6   curiam),  which  requires  us  to  ask  if  the  ruling  was  “arbitrary  and 

 7   irrational,” United States v. Mercado, 573 F.3d 138, 141 (2d Cir. 2009) 

 8   (internal quotation marks omitted). 

 9          Assuming  that  the  statements  that  Daugerdas  elicited  from 

10   Morgan  about  Ivsan’s  opinion  on  the  Short  Sale Shelter  constituted 

11   hearsay within the meaning of Federal Rule of Evidence 801, it was 

12   permissible to use Ivsan’s guilty plea to impeach that opinion under 

13   Rules 609 and 806, subject to Rule 403’s balancing test.  The district 

14   court did not abuse its discretion in determining that the probative 

15   value  of  Ivsan’s  guilty  plea  in  impeaching  Ivsan’s  opinion  was  not 

16   “substantially outweighed” by its “danger of . . .  unfair prejudice.”  

17   Fed.  R.  Evid.  403.    The  probative  value  of  the  evidence  lay  in  its 

18   relevance  to  the  jury’s  assessment  of  Ivsan’s  credibility,  which  was 

19   itself  relevant  to  its  assessment  of  whether  Daugerdas  had  a  good‐

20   faith  belief  in  the  legality  of  his  actions.    To  be  sure,  the  fact  that 

21   Ivsan was convicted of a tax crime ran a risk of unfairly prejudicing 

22   Daugerdas,  but  here  this  prejudice  was  mitigated  by  the  district 

23   court’s  limiting  instruction  and  by  the  fact  that  Ivsan  himself  was 
     26                                                              No. 14‐2437‐cr 

 1   unaffiliated  with  Daugerdas  or  his  firm.    The  admission  of  Ivsan’s 

 2   guilty plea did not implicate Daugerdas’s right to a fair trial.  

 3          B. Errors in the Prosecution’s Summation 
 4          Daugerdas  argues  that  the  prosecutor’s  summation  was  so 

 5   prejudicial that he must receive a new trial.   

 6          We  review  de  novo  a  claim  that  a  prosecutor’s  summation 

 7   unfairly prejudiced a defendant.  See United States v. Bubar, 567 F.2d 

 8   192,  199‐200  (2d  Cir.  1977).    But  such  a  claim  presents  a  significant 

 9   hurdle  for  Daugerdas.    “The  prosecution  and  the  defense  are 

10   generally entitled to wide latitude during closing arguments, so long 

11   as they do not misstate the evidence.”  United States v. Tocco, 135 F.3d 

12   116, 130 (2d Cir. 1998).  “An improper summation will only warrant 

13   a  new  trial  when  the  challenged  statements  are  shown  to  have 

14   caused  substantial  prejudice  to  the  defendant;  rarely  will  an 

15   improper summation meet the requisite level of prejudice.”  United 

16   States v. Mapp, 170 F.3d 328, 337 (2d Cir. 1999) (citation omitted).   

17                 1. Commentary on Daugerdas’s Failure to Produce 
18                    Evidence 
19          Daugerdas  identifies  two  examples  of  what  he  believes  to  be 

20   impermissible  statements  in  the  prosecution’s  summation 

21   concerning  his  failure  to  present  evidence:  (1)  a  statement  that  the 

22   defense had not introduced any evidence that anyone had convinced 

23   the  IRS  that  the  shelter  transactions  were  legitimate;  and  (2)  a 
     27                                                               No. 14‐2437‐cr 

 1   statement  that  Daugerdas  did  not  record  his  views  about  the 

 2   validity  of  the  shelters,  seek  other  legal  opinions  on  the  validity  of 

 3   the shelters he was selling, or litigate them in court.  

 4          The  district  court  sustained  the  defense  objection  to  the  first 

 5   line of argument and not to the second.  Because we are required to 

 6   look at the entire argument in context, see United States v. Caracappa, 

 7   614  F.3d  30,  41  (2d  Cir.  2010),  we  consider  both  arguments  and 

 8   conclude  that  both  were  permissible.    Although  the  government 

 9   cannot comment on a defendant’s failure to testify, it is permissible 

10   to draw the jury’s attention to the fact that a defendant did not call 

11   witnesses  to  contradict  the  government’s  case  or  support  his  own 

12   theory of what happened.  United States v. McDermott, 918 F.2d 319, 

13   327 (2d Cir. 1990).  A prosecutor’s commentary about a defendant’s 

14   lack  of  evidence  becomes  prejudicial  only  if  the  jury  would 

15   “naturally and necessarily interpret the Government’s summation as 

16   a  comment  on  the  defendant’s  failure  to  testify”  or  if  the  evidence 

17   that the defendant has not produced was exclusively in his control.  

18   Id. 

19          Here,  although  the  missing  evidence  is  relevant  to 

20   Daugerdas’s  subjective  belief in  the  legality  of  the  shelters,  it  is  not 

21   evidence  that  is  only  in  his  control,  nor  would  the  jury  otherwise 

22   interpret  the  prosecutor’s  statements  as  comments  on  Daugerdas’s 

23   failure  to  testify.    A  witness  who  had  successfully  defended  one  of 
     28                                                               No. 14‐2437‐cr 

 1   the  shelters  before  the  IRS  would  provide  evidence  of  a  legal 

 2   ambiguity  that  could  provide  circumstantial  support  for 

 3   Daugerdas’s contention that he had a good faith belief in the legality 

 4   of  the  shelters.    The  same  is  true  of  evidence  that  Daugerdas  had 

 5   either recorded or publicly sought confirmation of this belief.  Many 

 6   witnesses  other  than  Daugerdas  could  have  testified  about  these 

 7   actions.    Because  Daugerdas  was  not  the  exclusive  source  of  this 

 8   evidence,  there  was  no  suggestion  that  he  had  a  duty  to  testify  or 

 9   produce evidence solely within his control. 

10                  2. Commentary on the Law 
11          Daugerdas  next  points  to  the  prosecutor’s  comments  twice 

12   during summation that the jurors would learn from the district court 

13   that  Daugerdas’s  legal  views  about  the  calculation  of  profit  under 

14   the  economic  substance  doctrine  were  incorrect.    These  statements 

15   were  not  an  improper  comment  on  the  law  because  Daugerdas’s 

16   subjective  view  of  the  law  was  a  fact  that  was  at  issue  in  the  case.  

17   The government was required to prove that Daugerdas did not have 

18   a  good  faith  belief  that  the  shelters  at  issue  were  legal.    See  supra 

19   Section I.A in Discussion.  Therefore the state of the law at the time 

20   of  the  transactions  as  it  bore  on  Daugerdas’s  state  of  mind  was 

21   relevant to the government’s case and was an appropriate subject for 

22   the prosecution’s comment.  

23           
     29                                                         No. 14‐2437‐cr 

 1         C. Inconsistent Theories at Trial and at Sentencing 
 2         Daugerdas relies on Bradshaw v. Stumpf, 545 U.S. 175 (2005), to 

 3   argue  that  the  government’s  separate  theories  at  summation  and 

 4   sentencing  violated  his  right  to  due  process.    Bradshaw  suggested 

 5   that  the  prosecutor’s  inconsistent  theories  in  two  separate 

 6   prosecutions that each of two defendants had pulled the trigger in a 

 7   murder  had  not  “affect[ed]  the  knowing,  voluntary,  and  intelligent 

 8   nature”  of  one  defendant’s  guilty  plea,  but  that  the  inconsistency 

 9   could  have  affected  the  defendant’s  sentence.    Id.  at  187.    This 

10   argument  fails  here  because  the  government  did  not  rely  on 

11   inconsistent  theories.  Instead,  the  government  at  trial  advanced 

12   multiple  theories  that  could  have  supported  conviction,  but  then 

13   focused on one of these theories at sentencing.  In any event, given 

14   the  factual  differences  between  these  two  cases,  Bradshaw  is 

15   inapposite.    It  therefore  bears  no  relationship  to  the  purported 

16   inconsistency in this case.  

17         In sum, Daugerdas points to no error or combination of errors, 

18   in  the  prosecution’s  summation  or  elsewhere,  that  were  so 

19   prejudicial as to warrant a new trial. 

20         V.     Supplemental Instruction  

21         Daugerdas argues that the district court committed prejudicial 

22   error  in  giving  a  supplemental  instruction  about  the  Annual 

23   Accounting Rule.  
     30                                                             No. 14‐2437‐cr 

 1          We review jury instructions de novo, looking at the entirety of 

 2   the jury charge.  Hudson v. New York City, 271 F.3d 62, 67‐68 (2d Cir. 

 3   2001).    Error  occurs  if  the  instructions  “mislead  the  jury  as  to  the 

 4   correct  legal  standard  or  do  not  adequately  inform  the  jury  of  the 

 5   law.”    Id.  at  67  (alterations  and  internal  quotation  marks  omitted).  

 6   We have cautioned that a trial judge must be especially careful with 

 7   supplemental instructions in response to jury questions because they 

 8   are  often  provided  to  the  jury  at  crucial  moments  of  deliberation.  

 9   United  States  v.  Kopstein,  759  F.3d  168,  172‐73  (2d  Cir.  2014).    A 

10   flawed supplemental instruction can undermine and even invalidate 

11   a  charge  that  is  otherwise  correct  if  the  supplemental  instruction  is 

12   “sufficiently  incomplete  and  misleading.”    Id.  at  172  (internal 

13   quotation marks omitted).  

14          During his full charge to the jury, Judge Pauley informed the 

15   jurors that “the income tax laws . . . are administered on the basis of 

16   an  annual  accounting  system,  which  prohibits  the  reopening  of  a 

17   prior  year’s  tax  return  to  take  account  of  events  occurring  in  later 

18   years.”    J.A.  250.    Neither  party  disputes  that  this  is  an  accurate 

19   statement of the law.  

20          During  deliberations,  the  jury  sent  a  note  to  the  judge  that 

21   referred  back  to  that  portion  of  the  instructions  and  then  asked: 

22   “What is defined as ‘a prior year’s tax return’? Does this specifically 

23   mean  a  tax  return  that  has  already  been  filed?”    Tr.  7758.    Judge 
     31                                                             No. 14‐2437‐cr 

 1   Pauley  responded:  “[I]n  singling  out  [this  part  of  the  instructions], 

 2   youʹre  focusing  on  the  [A]nnual  [A]ccounting  [R]ule.  The  [A]nnual 

 3   [A]ccounting [R]ule prohibits, in connection with the preparation of 

 4   a  tax  return  for  a  particular  year,  consideration  of  transactions  that 

 5   occur in a subsequent year. Therefore, the answer to that question is 

 6   no.”  Id.  It is this explanation to which Daugerdas objects. 

 7          The next day, the jury asked Judge Pauley: “Is there a law or 

 8   rule  within  the  internal  revenue  laws  that  can  be  considered 

 9   contradictory  to  the  annual  accounting  rules  cited  in  the 

10   supplemental charge . . . ?”  Id. at 7791.  Judge Pauley responded:  

11          [T]he answer to that question is that the law I gave you 
12          concerning  the  annual  accounting  rule  [in  the  original 
13          charge]  and  in  my  supplemental  instruction  is  the  law 
14          that should govern your deliberations.  The application 
15          of this law depends on the particular facts of each case. 
16          In some instances you have heard about as‐of reporting. 
17          And it may be proper under the internal revenue laws, 
18          if  the  transaction  reported  on  the  as‐of  date  actually 
19          occurred  on  that  date.    On  the  other  hand,  it  would 
20          violate the internal revenue laws to report a transaction 
21          that occurred in a subsequent year as occurring during 
22          the prior year.  
23    
24   Id. at 7791‐92. 
25            
26           We  can  resolve  Daugerdas’s  first  two  arguments—that  the 

27   district  court  erroneously  implied  that  the  Rule  was  absolute  and 

28   that the district court refused to instruct the jury that the good faith 

29   defense applies to this rule—by an examination of the supplemental 
     32                                                             No. 14‐2437‐cr 

 1   instruction in the context of the charge as a whole.  Hudson, 271 F.3d 

 2   at 67‐68.  The judge’s second supplemental instruction, in which he 

 3   told the jury that “[t]he application of [the Annual Accounting Rule] 

 4   depends  on  the  particular  facts  of  each  case,”  rectified  any 

 5   misunderstanding  as  to  whether  the  Rule  was  absolute  that  could 

 6   have  resulted  from  the  first  supplemental  instruction.    See  United 

 7   States v. Velez, 652 F.2d 258, 262 (2d Cir. 1981) (“[E]ven if some error 

 8   can  be  found  in  the  supplemental  charge,  it  will  not  ordinarily 

 9   require  reversal  .  .  .  where  a  subsequent  supplemental  instruction 

10   cures the defect.”). 

11          The  context  in  which  Judge  Pauley  gave  the  supplemental 

12   instruction  also  made  it  unnecessary  for  him  to  reiterate  his 

13   instruction on the good faith defense.  In his charge before the jury 

14   retired to deliberate, he stated that “good faith is a complete defense 

15   to  each  of  the  charges  in  the  indictment”  and  elaborated  on  what 

16   good faith could mean in this context.  J.A. 544‐544.1.  In light of this 

17   explication  of  the  good  faith defense, there  was no  need  for  him  to 

18   reiterate  it.    This  is  particularly  so  because  he  was  not  tying  this 

19   guidance  to  any  particular  charge,  but  rather  was  providing 

20   information  about  a  background  principle  of  law  that  applied 

21   broadly to all of the charges.  

22          Daugerdas’s  third  and  fourth  objections  to  the  supplemental 

23   instructions  are  equally  meritless.    His  argument  that  the 
     33                                                             No. 14‐2437‐cr 

 1   supplemental instruction misstated the required mens rea and thus 

 2   improperly instructed the jury on an element of the offense that the 

 3   government  must  prove  only  makes  sense  if  the  Rule  itself  is  a 

 4   criminal prohibition that can be violated simply by the inclusion of 

 5   later transactions in the tax return.  But the Rule, on its own, is not a 

 6   criminal prohibition.  Instead, the Rule is an accounting principle the 

 7   violation  of  which  can  provide  a  basis  for  determining  that  a 

 8   defendant violated particular criminal statutes, such as those at issue 

 9   in  this  appeal,  assuming  all  of  the  elements  of  these  crimes, 

10   including  mens  rea,  are  proven.    It  is  the  statutes  prohibiting  these 

11   acts that provide the heightened scienter requirement and it is their 

12   violation, not simply a violation of the Annual Accounting Rule, that 

13   creates criminal liability.  

14          Daugerdas’s  final  argument,  that  the  district  court  should 

15   have  confined  the  supplemental  instruction  to  the  conspiracy 

16   charge,  relies  on  the  incorrect  premise  that  the  indictment  limited 

17   the  backdating  allegations  to  the  conspiracy  charge.    This  is  belied 

18   by  the  text  of  the  indictment,  which,  as  discussed  above,  describes 

19   backdating  repeatedly  as  one  of  the  fraudulent  schemes  that 

20   facilitated  the  tax  shelters  and  one  of  the  methods  by  which  the 

21   conspiracy was carried out and incorporates the backdating into the 

22   obstruction  and  mail  fraud  counts.    Because  the  jury  could  have 

23   used the backdating to convict on counts other than the conspiracy, 
     34                                                                 No. 14‐2437‐cr 

 1   it  would  have  been  incorrect  for  the  district  court  to  have  confined 

 2   the supplemental instruction to the conspiracy charge.  

 3          VI.     Reasonableness of the Sentence 

 4          We review challenges to a sentence under a “reasonableness” 

 5   standard,  which  is  “a  particularly  deferential  form  of  abuse‐of‐

 6   discretion review.”  United States v. Broxmeyer, 699 F.3d 265, 278 (2d 

 7   Cir.  2012)  (internal  quotation  marks  omitted).    A  sentence  must  be 

 8   both  procedurally  and  substantively  reasonable.    Id.    We  address 

 9   each requirement in turn.   

10          A  sentence  is  procedurally  unreasonable  if  the  district  court 

11   “fails  to  calculate  the  Guidelines  range  .  .  .  ,  makes  a  mistake  in  its 

12   Guidelines calculation, . . . treats the Guidelines as mandatory . . . [,] 

13   does  not  consider  the  §  3553(a)  factors,  .  .  .  rests  its  sentence  on  a 

14   clearly erroneous finding of fact . . .  [,] fails adequately to explain its 

15   chosen  sentence,  [or  fails  to]  include  an  explanation  for  any 

16   deviation  from  the  Guidelines  range.”    United  States  v.  Cavera,  550 

17   F.3d  180,  190  (2d  Cir.  2008)  (en  banc)  (internal  quotation  marks 

18   omitted).  When we review for substantive reasonableness, “we will 

19   set aside a district court’s . . . determination only in exceptional cases 

20   where the trial courtʹs decision cannot be located within the range of 

21   permissible  decisions.”   United  States  v. Rigas,  583  F.3d 108, 122  (2d 

22   Cir. 2009) (alteration and internal quotation marks omitted). 

23           
     35                                                             No. 14‐2437‐cr 

 1          A. Procedural Reasonableness 
 2          Daugerdas argues that the district court procedurally erred by 

 3   ignoring  the  interviews  his  attorneys  had  conducted  with  two 

 4   members  of  the  jury  after  the  end  of  the  trial,  in  which  the  jurors 

 5   said  that  they  believed  he  was  guilty  only  of  the  backdating  of 

 6   transactions,  not  of  the  entirety  of  the  fraud  charged  in  the 

 7   indictment.    Because  this  information  was  relevant  to  the  district 

 8   court’s  determination  of  the  length  of  Daugerdas’s  sentence, 

 9   Daugerdas  alleges,  it  committed  procedural  error  by  failing  to 

10   consider it.   

11          Daugerdas  fails  to  identify  a  procedural  error  that  we  have 

12   recognized,  see  Cavera,  550  F.3d  at  190,  and,  furthermore,  he 

13   misrepresents  the  record.    Judge  Pauley  did  not  ignore  this 

14   information;  he  acknowledged  that  the  interviews  existed  but 

15   determined  that  they  did  not  justify  the  imposition  of  a  shorter 

16   sentence.    Because  the  district  court’s  conclusion  was  reasonable, 

17   Daugerdas’s procedural challenge fails.   

18          B. Substantive Reasonableness 
19          Daugerdas  argues  that  his  sentence  was  substantively 

20   unreasonable  because  it  was  based  primarily  on  conduct  for  which 

21   he  was  acquitted—his  participation  in  a  massive  $400  million  tax 

22   fraud.    It  is  well‐established  that  a  district  judge  can  take  into 

23   account  acquitted  conduct  in  determining  a  sentence.    See  United 
     36                                                             No. 14‐2437‐cr 

 1   States v. Gomez, 580 F.3d 94, 105 (2d Cir. 2009).  Daugerdas’s citations 

 2   to the concurrences in Rita v. United States, 551 U.S. 338 (2007), and 

 3   to a law review article do not persuade us that the law is otherwise 

 4   or  that  we  should  somehow  embark  on  a  quest  to  change  it.  

 5   Therefore, his substantive reasonableness challenge also fails.  

 6          VII. Errors in Forfeiture Order 

 7          Daugerdas  argues  that  the  forfeiture  order  was  flawed 

 8   because  the  government  did  not  trace  the  fees  paid  by  clients  into 

 9   the  J&G  bank  account  from  which  Daugerdas  was  paid  by  J&G.  

10   Instead,  he  argues,  the  government  established  only  that  (1)  J&G 

11   deposited Daugerdas’s  compensation  into  an  account  controlled  by 

12   Daugerdas;  and  (2)  Daugerdas  transferred  funds  from  this  account 

13   to the accounts sought to be forfeited.  To obtain forfeiture of these 

14   funds, according to Daugerdas, the government was also required to 

15   establish the origin of the fees deposited into the J&G bank account 

16   and separate the fees paid as a result of the fraudulent conduct from 

17   the remainder. 

18          We  review  a  district  judge’s  legal  conclusions  regarding 

19   forfeiture  de  novo  and  his  factual  determinations  for  clear  error.  

20   United  States  v.  Sabhnani,  599  F.3d  215,  261  (2d  Cir.  2010).    For  a 

21   criminal  forfeiture  order  to  pass  muster,  the  government  must 

22   establish,  by  a  preponderance  of  the  evidence,  the  “requisite  nexus 

23   between  the  property  and  the  offense.”    Fed.  R.  Crim.  P. 
     37                                                               No. 14‐2437‐cr 

 1   32.2(b)(1)(A);  see  United  States  v.  Bellomo,  176  F.3d  580,  595  (2d  Cir. 

 2   1999).    In  a  criminal  forfeiture  order  issued  pursuant  to  18  U.S.C. 

 3   § 982 following a defendant’s conviction for mail fraud, the requisite 

 4   nexus  is  that  the  “proceeds  [must  have  been]  obtained  directly  or 

 5   indirectly” through such fraud.  

 6          The  district  court  correctly  concluded  that  the  money  sought 

 7   to  be  forfeited  had  been  obtained  through  Daugerdas’s  mail  fraud.  

 8   The  J&G  account  from  which  Daugerdas  was  paid  held  only  the 

 9   funds  received  by  the  Chicago  office.    See  Docket  Entry  558  Ex.  6 

10   § 2b.    The  trial  evidence  established  that  the  entirety  of  the  tax‐

11   shelter  fee  income  received  by  J&G’s  Chicago  office—the  pool  of 

12   money  from  which  Daugerdas  was  paid—was  generated  by 

13   Daugerdas’s criminal acts.  See Docket Entry 839 p. 11‐12.  Based on 

14   this evidence, the district court did not clearly err in concluding that 

15   the  funds  located  in  Daugerdas’s  various  accounts  were  the 

16   proceeds of his frauds.  

17          We  have  considered  Daugerdas’s  remaining  arguments  and 

18   find them to be without merit.  We take this opportunity to express 

19   our  appreciation  for  the  commendable  way  that  Judge  Pauley 

20   handled this litigation. 


21                                  CONCLUSION 

22          For the reasons stated above, we AFFIRM the judgment of the 

23   district court.